               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                     Case No. 19-CR-44-JPS
v.

STEVEN M. RADER,
                                                                   ORDER
                     Defendant.


       On February 27, 2019, an information was filed against Defendant,

charging him with attempting to evade or defeat taxes in violation of 26

U.S.C. § 7201. (Docket #1). That same day, the parties filed a plea agreement

indicating that Defendant has agreed to plead guilty to the crime charged

in the information. (Docket #2). On April 2, 2019, Defendant waived his

right to prosecution by indictment. (Docket #6).

       The parties appeared before Magistrate Judge David E. Jones on

April 2, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #5). Defendant entered a plea of guilty as

to the charge in the information. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Jones determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #8 at 1–2).

       On April 3, 2019, Magistrate Judge Jones filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;
and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2–3. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. at 3. To date, no party has filed such an objection. The

Court has considered Magistrate Judge Jones’ recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’ Report and

Recommendation (Docket #8) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of May, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
